Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a divisional of 16/410,028, filed on May 13, 2019. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).
Election/Restrictions
Applicant’s election without traverse of Specie 6, reading on figure 6, claim 1-13 in the reply filed on July 13, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi (US 2002/0050391) in view of Kurle (US 2004/0137766), and Su (US 2014/0097021).
Regarding claim 1, Yamanashi, principally figure 3-4, discloses a conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate, the conductive trace interconnect tape comprising: a top insulating layer (10) formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on top of the conductive trace interconnect tape, the top insulating layer having a length greater than a width (see figure); an electrically conductive layer positioned underneath the top insulating layer, 
Yamanashi does not disclose the top insulating layer including a plurality of first perforations spaced apart from one another and oriented along the width and transverse to the length, the bottom insulating layer including a plurality of second perforations spaced apart from one another and oriented along the width and transverse to the length. 
Kurle, figure 1-2, discloses a flexible interconnect substrate with an electrically conductive wire (41) embedded in an insulating material (10). Kurle further discloses a perforation (opening 80) to increase flexibility (¶ 0018).
Su, figure 1-4, discloses a flexible circuit cable with conductor (11)  with perforation (16) to increase the flexibility to be able to form a clustered structure (¶0042).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate of Yamanashi with the top insulating layer including a plurality of first perforations spaced 

Regarding claim 2, Yamanashi further discloses a top adhesive layer (¶0048) that bonds a lower surface of the top insulating layer to an upper surface of the electrically conductive layer and an upper surface of the bottom insulating layer. 

Regarding claim 5, the modified substrate of Yamanashi further discloses wherein each electrical interconnect trace includes a first end which extends beyond a first side edge of the top insulating layer and a first side edge of the bottom insulating layer and an opposing second end which extends beyond an opposing second side edge of the top insulating layer and an opposing second side edge of the bottom insulating layer (see figure). 

Regarding claim 6, the modified substrate of Yamanashi further discloseswherein portions of the top insulating layer are selectively removable from the conductive trace interconnect tape (obvious as explained and applied to claim 1 above, disclosed by Kurle and Su).

Regarding claim 7, the modified substrate of Yamanashi further discloses wherein two or more electrical interconnect traces are positioned between adjacent first .

Claims 3-4 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Yamanashi, as applied to claim 1 above, and further in view of Yamanobe (US 2002/01700740), and Miyaake (US 6,333,466).
Regarding claim 3, Yamanashi does not disclose a bottom adhesive layer that bonds a lower surface of the bottom insulating layer to a surface of the printed circuit board or flexible circuit substrate. 
Yamanashi discloses an adhesive only on top.
Yamanobe, figure 1, discloses a flexible substrate with a conductor (2), an insulating layer (3) on both side and an adhesive, below the top insulating layer and above the bottom insulating layer.
Miyaake, figure 1, discloses a flexible substrate with a conductor (M), an insulating layer (Cp, Bp) on both side and an adhesive (CAd) below the top insulating layer and, an adhesive (BAd) above the bottom insulating layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate of Yamanashi with a bottom adhesive layer that bonds a lower surface of the bottom insulating layer to a surface of the printed circuit board or flexible circuit substrate, as taught by Yamanobe, and Miyaake, in order to enhance the bonding strength.



Regarding claim 8, the modified substrate of Yamanashi further discloses a conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate, the conductive trace interconnect tape comprising: a top insulating layer formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on top of the conductive trace interconnect tape, the top insulating layer having a length greater than a width, the top insulating layer including a plurality of first perforations spaced apart from one another and oriented along the width and transverse to the length; an electrically conductive layer positioned underneath the top insulating layer, the electrically conductive layer formed from electrically conductive material and including a plurality of electrical interconnect traces spaced apart from one another and oriented along the width of the top insulating layer and transverse to the length of the top insulating layer; a bottom insulating layer positioned underneath the electrically conductive layer, the bottom insulating layer formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on the printed circuit board or flexible circuit substrate, the bottom insulating layer having a length greater than a width, the bottom insulating layer including a plurality of second perforations spaced apart from one another and oriented along the width and transverse 

Regarding claim 9, the modified substrate of Yamanashi further discloses wherein each electrical interconnect trace includes a first end which extends beyond a first side edge of the top insulating layer and a first side edge of the bottom insulating layer and an opposing second end which extends beyond an opposing second side edge of the top insulating layer and an opposing second side edge of the bottom insulating layer (see figure). 

Regarding claim 10, the modified substrate of Yamanashi further discloses wherein portions of the top insulating layer are selectively removable from the conductive trace interconnect tape (obvious as applied to claim 6 above). 

Regarding claim 11, the modified substrate of Yamanashi further discloses wherein two or more electrical interconnect traces are positioned between adjacent first perforations and adjacent second perforations (obvious as applied to claim 7 above). 



Regarding claim 13, the modified substrate of Yamanashi further discloses wherein two or more electrical interconnect traces are positioned between adjacent first perforations and adjacent second perforations (obvious as applied to claim 7 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshika (US 6,049,041), figure 2, discloses a flexible substrate with a conductor (3), insulating layers (2), and an adhesive layer (4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 11, 2021